UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6704



DOUGLAS MALCOLM GARNER,

                                              Petitioner - Appellant,

          versus


MIKE BELL, Superintendent,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-00-808-1)


Submitted:   October 17, 2001              Decided:   October 26, 2001


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Stanley Franklin Hammer, WYATT, EARLY, HARRIS & WHEELER, L.L.P.,
High Point, North Carolina, for Appellant. Sandra Wallace-Smith,
Assistant Attorney General, Clarence Joe DelForge, III, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Malcolm Garner seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have considered the arguments set

forth in the parties’ informal briefs on appeal.   Our review of the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge leads us to conclude that there is

no reversible error.   Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   Garner v. Bell, No. CA-00-808-1 (M.D.N.C. Mar. 30, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2